Citation Nr: 1336239	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-00 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for left quadriceps tendon tear, claimed as secondary to service-connected left knee chondromalacia patella with medial meniscal degeneration.  



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005. 
      
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran indicated in his January 2010 VA Form 9 that he wished to testify at a Board hearing.  VA scheduled a hearing for October 2013 and notified the Veteran in a letter dated August 2013.  However, because the Veteran failed to attend, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that his service-connected left knee chondromalacia patella with medial meniscal degeneration caused his left knee quadriceps tendon tear.  A March 2013 VA contract examiner opined that the Veteran's tendon tear was not caused by or the result of his chondromalacia patella; however, the examiner did not address aggravation.  As such, the March 2013 VA contract examination is inadequate for rating purposes, and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that in an October 2009 Portsmouth Navy Medical Center record, the physician there opined that the Veteran likely had quadriceps tendonitis during service which caused his tendon tear.  The addendum opinion should also address the issue of in-service quadriceps tendonitis, to include whether it can be clinically established, and if so, whether it would be implicated in the subsequent tendon tear.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file, to include a copy of this REMAND, to the examiner who prepared the March 2013 VA contract opinion or, if that examiner is unavailable, to another suitably qualified VA examiner. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  

The examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's left quadriceps tendon tear was aggravated by his service-connected left knee chondromalacia patella with medial meniscal degeneration.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  A new examination may be conducted if needed.

The examiner should also determine whether there is clinical evidence of quadriceps tendonitis in service, and if so, whether, and to what extent, it is related to the Veteran's subsequent quadriceps tendon tear.   

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

